Jenkins, J.
“Against one wlio, before the goods were sold and delivered, guaranteed in writing payment therefor, on the faith of -which guaranty the sale was made, a recovery may be had upon a petition setting forth the account, a copy of the contract of guaranty, a refusal to pay the account by the principal debtor, notice by the creditor to the maker of the guaranty, before the goods were sold and delivered, that the same was accepted, and alleging that on the faith of said guaranty the goods represented by the account sued on were sold and delivered as requested in said guaranty. . . This would be true whether said writing, called a guaranty in the suit, was technically a guaranty, or was a contract of suretyship. In either case there was a valid consideration for said contract; and it would be wholly immaterial, in determining the liability of the party who made the written obligation referred to, whether he did so as guarantor or as surety. . . Where the terms of a written contract of guaranty, or suretyship, are ambiguous, they will be construed most strongly against the maker of the contract.” Small v. Claxton, 1 Ga. App. 83 (57 S. E. 977).
Under the foregoing rule of construction, the contract sued on in this case was one of continuing guaranty, and bound the maker thereof for all goods sold and furnished the principal under the terms of his contract with the plaintiff as' guaranteed by the defendant. See also.: Sims v. Clark, 91 Ga. 302 (18 S. E. 158); Manry v. Waxelbaum Co., 108 Ga. 14 (33 S. E. 701) ; Musgrove v. Luther Pub. Co., 5 Ga. App. 279, 284 (63 S. E. 52); Kalmon v. Scarboro, 11 Ga. App. 547 (75 S. E. 846). The trial judge did not err in overruling the demurrer to the plaintiff’s petition.

.Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.